Citation Nr: 0820354	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-25 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be considered the veteran's 
surviving spouse to establish her entitlement to dependency 
and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran's military discharge documents reflect that his 
active duty service was from July 1965 to July 1967.  He died 
in January 2005.  The appellant claims she is his rightful 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appellant's request for a local hearing with a San Juan 
RO Decision Review Officer was scheduled for October 2007.  
However, on the day of the hearing, the appellant requested 
that this hearing be cancelled.  Therefore, the hearing 
request is deemed withdrawn and the Board will proceed with 
adjudication of her claim.


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 1976.

2.  The appellant's marriage to the veteran was terminated by 
divorce in June 1995.

3.  The veteran died in January 2005.

4.  The veteran and appellant did not have a deemed valid 
marriage.


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
veteran's surviving spouse for VA death benefits' purposes.  
38 U.S.C.A. §§ 101, 103, 1310, 1541, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.50-3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002 & Supp. 2007) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007), VA has duties to 
notify and to assist claimants.  However, because the record 
in this case shows that undisputed facts render the appellant 
ineligible for death benefits, the duties to notify and 
assist do not apply.  See Smith v. Gober, 14 Vet. App. 227, 
230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The relevant facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in April 1976 and divorced in June 1995.  The veteran 
passed away in January 2005.

Written communications received from the appellant reflect 
the unfortunate circumstances of her marriage to the veteran.  
Specifically, on her January 2005 DIC claim, the appellant 
reported that she and the veteran were divorced due to his 
mental condition; however, they continued to live together as 
husband and wife.  Accordingly, the appellant requested that 
she be recognized as the veteran's "deemed valid widow" and 
her claim for benefits be granted.  In a subsequent 
communication, received in September 2006, the appellant 
explained that she got divorced from the veteran because he 
became too aggressive; however, after the divorce, they 
maintained their relationship and he was less aggressive 
because they were no longer married.  

Additionally, in communications received in June 2005, the 
appellant reports that she and the veteran's got divorced 
because he went bankrupt and she did not want her house to be 
taken by the bank.  She reports that she and the veteran 
continued to live together openly as husband and wife after 
the divorce and until his death.  In a Deemed Valid 
Development Questionnaire regarding her relationship with the 
veteran, the appellant stated that she lived with the veteran 
as "husband and wife," that the relationship began in 1974, 
that she lived with the veteran until his death in 2005, and 
that she and the veteran held themselves out openly to the 
community as husband and wife.  She explained that she and 
the veteran did not remarry due to his illness and that she 
did not know she had to be legally married to be considered 
as his wife.  

VA death benefits, including death pension, death 
compensation and DIC, are payable to a veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c); 
38 C.F.R. § 3.1(j).  The appellant has the burden to 
establish her status as a rightful claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994).

In this case, unfortunately, accepting everything she claims 
as true, the appellant still may not be considered the 
veteran's lawful surviving spouse.  The record clearly 
indicates she and the veteran were divorced at the time of 
his death, and even she does not dispute this fact.  She also 
does not dispute the validity of their divorce.  A valid 
marriage between the appellant and the veteran at the time of 
his death is a basic requirement for recognition as his 
surviving spouse.  Only a "surviving spouse" may qualify 
for pension, compensation, or DIC benefits, and at the time 
of the veteran's death in January 2005, the appellant was not 
married to him.  The legal criteria governing the status of a 
deceased veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them.

The record does not reflect, and the appellant does not 
contend, that she and the veteran underwent a marriage that 
was valid under the law of the place where the parties 
resided, Puerto Rico.  Rather, the appellant essentially 
contends that she and the veteran had a marriage that met the 
requirement of a "deemed valid" marriage under 38 C.F.R. 
§ 3.52 that should be recognized by VA.  Specifically, the 
appellant argues that she should be a "deemed valid widow" 
of the veteran based on her continuous and open cohabitation 
with the veteran as husband and wife after the divorce.  

Pertinent regulations provide that, where an attempted 
marriage is invalid by reason of legal impediment, VA law 
allows for certain attempted marriages to be "deemed valid" 
if certain legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

Similar to the argument advanced by the appellant in the 
present case, in VAOPGCPREC 58-91, the appellant alleged a 
common-law marriage with the veteran.  In discussing the 
case, the General Counsel noted that common-law marriages 
were not recognized in Puerto Rico.  See Ayuso-Morales v. 
Secretary of Health and Human Services, 677 F.2d 146, 147 
(1982); see also United States v. Ortiz-Graulau, 397 F. Supp. 
2d 345, 349 (D. P.R. 2005).  The General Counsel opinion held 
that 38 U.S.C.A. § 103(a) provides, in part, that a claimant 
that enters into a marriage with a veteran, without knowledge 
of the existence of a legal impediment to that marriage, and 
thereafter cohabitated with the veteran for one year or more 
immediately preceding the veteran's death, such marriage will 
be deemed to be valid.  The opinion further held that the 
requirement for a marriage ceremony by a jurisdiction, that 
does not recognize common-law marriage, constitutes a legal 
impediment to such a marriage for purposes of 38 U.S.C.A. 
§ 103(a).

In the present case, inasmuch as the appellant reported that 
she had been married and divorced prior to her marriage to 
the veteran and that she and the veteran had been married to 
each other and divorced from each other, there was no 
impediment to their marriage to each other based on prior 
marriages.  Moreover, the Board finds that the attempted 
marriage of the appellant to the veteran can not be 
considered a deemed valid marriage because the appellant has 
indicated that she and the veteran got divorced because of 
his aggressive behavior and/or bankruptcy and that they did 
not remarry because of his illness; thus, the appellant has 
implicitly expressed that there was no "attempted marriage" 
as required by 38 C.F.R. § 3.52.  Rather, there was a 
specific intention to divorce and remain divorced to protect 
her property from bankruptcy and control the veteran's 
aggressive behavior.  As such, she can not be considered the 
veteran's surviving spouse for VA benefit purposes.

The Board finds that the criteria for recognition as a 
surviving spouse have not been met.  First, there is no 
current legal, ceremonial marriage because the veteran and 
the appellant divorced in 1995.  Second, there is no common 
law marriage because common law marriage is not recognized in 
Puerto Rico.  See 38 C.F.R. § 3.1(j); see also Ayuso-Morales, 
677 F.2d at 147.  Third, there is no "deemed valid" 
marriage because although the appellant stated that she and 
the veteran lived together as husband and wife until his 
death, there was a clear intent to be divorced and not 
remarry.  Moreover, although the appellant has stated that 
she was not aware of any legal impediment to marriage, here, 
the non-recognition of common law marriage in Puerto Rico and 
the earlier, legal, ceremonial marriage and subsequent 
divorce contradicts that statement.  38 C.F.R. §§ 3.52, 
3.205(c); see also Smith v. Derwinski, 1 Vet. App. 235, 237-
38 (1991) (holding that credibility is a factual 
determination for the Board); see also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that when determining the 
credibility of lay statements, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant).  
Accordingly, the appellant is not entitled recognition as a 
surviving spouse of the veteran.

The Board appreciates the appellant's arguments with respect 
to the reasons she had to divorce the veteran.  However, the 
Board is bound by the statutes, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been held that the authority to 
award equitable relief under § 503(a) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


Moreover, the benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


